PER CURIAM.
Appellant, Leo C. Hollingsworth, appeals the denial of his Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. He raised seven claims for relief, including four claims on ineffective assistance of counsel. We affirm the denial of the first three claims because they involve matters that either were or could have been raised on direct appeal.1 We also affirm the denial of the four claims of ineffective assistance because they were either improper attempts to seek a second appeal couched as ineffective assistance claims2 or did not contain sufficient allegations of deficient performance or prejudice.3
AFFIRMED.
BOOTH, MINER and KAHN, JJ., CONCUR.

. See Smith v. State, 445 So.2d 323, 325 (Fla. 1983), cert. denied, 467 U.S. 1220, 104 S.Ct. 2671, 81 L.Ed.2d 375 (1984); Williams v. State, 642 So.2d 67 (Fla. 1st DCA 1994).


. See Thompson v. State, 759 So.2d 650, 663-64 (Fla.2000); Teffeteller v. Dugger, 734 So.2d 1009, 1023 (Fla. 1999).


.See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Rivera v. State, 717 So.2d 477 (Fla.1998).